     Case 2:20-bk-17469-SK       Doc 34 Filed 12/14/20 Entered 12/14/20 12:37:40                         Desc
                                  Main Document    Page 1 of 3


 1
     JaVonne M. Phillips, Esq. SBN 187474
 2   McCarthy & Holthus, LLP
 3   411 Ivy Street
     San Diego, CA 92101
 4   Phone (877) 369-6122
     Fax (619) 685-4811
 5
 6   Attorneys for Secured Creditor, Nationstar Mortgage LLC d/b/a Mr. Cooper as servicing agent
     for HSBC Bank USA, National Association as Trustee for Sequoia Mortgage Trust 2004-9
 7
 8
 9
                             UNITED STATES BANKRUPTCY COURT
10
                               CENTRAL DISTRICT OF CALIFORNIA
11
                                     LOS ANGELES DIVISION
12
13   In re:                                       )   Case No. 2:20-bk-17469-SK
                                                  )
14   Emma I. Ocampo,                              )   Chapter 13
15                                                )
                  Debtor.                         )
16                                                )
                                                  )   STIPULATION FOR ADEQUATE
17
                                                  )   PROTECTION
18                                                )
                                                  )   Date: 1/20/2021
19                                                )   Time: 8:30 A.M.
20                                                )   Ctrm: 1575
                                                  )   Place: 255 E. Temple Street
21                                                )   Los Angeles CA, 90012
                                                  )
22
                                                  )   Judge Sandra R. Klein
23                                                )
                                                  )
24                                                )
25                                                )
                                                  )
26                                                )
                                                  )
27
28
29

                                                  1
                                                                                            File No. CA-20-163923
                                                      Adequate Protection Stipulation, Case No. 2:20-bk-17469-SK
           Case 2:20-bk-17469-SK                   Doc 34 Filed 12/14/20 Entered 12/14/20 12:37:40                                      Desc
                                                    Main Document    Page 2 of 3


                                       ADEQUATE PROTECTION AGREEMENT
                                (This attachment is the continuation page for paragraph 7 of this order.)

The stay remains in effect subject to the following terms and conditions:

1.        The Debtor tendered payments at the hearing in the amount of $                                                .

2.        The Debtor must make regular monthly payments in the amount of $3,350.41 commencing (date) 12/1/2020. The
          amount of these payments may be subject to change under the terms of the parties’ original agreements. All
          payments due Movant under this Adequate Protection Agreement must be paid to Movant at the following
          address:

          Nationstar Mortgage LLC d/b/a Mr. Cooper
          PO Box 619094
          Dallas, TX 75261-9741


3.        The Debtor must cure the postpetition default computed through                                      in the sum of _____as follows:

     a.       In equal monthly installments of _______each commencing (date)_________ and continuing thereafter
          through and including (date)_____________.
     b.        By paying the sum of $                                     on or before (date)                       ,
     c.        By paying the sum of $                                     on or before (date)                       ,
     d.        By paying the sum of $                                     on or before (date)                       ,
     e.        Other (specify):



4.        The Debtor must maintain insurance coverage on the Property and must remain current on all taxes that fall due
          postpetition with regard to the Property.

5.        The Debtor must file a disclosure statement and plan on or before (date)
          The disclosure statement must be approved on or before (date)
          The plan must be confirmed on or before (date)

6.        Upon any default in the terms and conditions set forth in paragraphs 1 through 5 of this Adequate Protection
          Agreement, Movant must serve written notice of default to the Debtor and the Debtor’s attorney, if any. If the
          Debtor fails to cure the default within 14 days after service of such written notice:

     a.        The stay automatically terminates without further notice, hearing or order.
     b.        Movant may file and serve a declaration under penalty of perjury specifying the default, together with a
               proposed order terminating the stay, which the court may grant without further notice or hearing.
     c.        The Movant may move for relief from the stay upon shortened notice in accordance with LBRs.
     d.        The Movant may move for relief from the stay on regular notice.

7.        Notwithstanding anything contained in this Adequate Protection Agreement to the contrary, the Debtor shall be
          entitled to a maximum of (number) (2) (two) notices of default and opportunities to cure pursuant to the preceding
          paragraph. Once the Debtor has defaulted this number of times on the obligations imposed by this order and has
          been served with this number of notices of default, Movant is relieved of any obligation to serve additional notices
          of default or to provide additional opportunities to cure. If an event of default occurs thereafter, Movant will be
          entitled, without first serving a notice of default or providing the Debtor with an opportunity to cure, to file and


          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                 Page 4                                            F 4001-1.RFS.RP.ORDER
Case 2:20-bk-17469-SK   Doc 34 Filed 12/14/20 Entered 12/14/20 12:37:40   Desc
                         Main Document    Page 3 of 3
